             EXHIBIT 12




Case 3:20-cv-00290-SLG Document 28-16 Filed 01/15/21 Page 1 of 10
AR268911




  National Petroleum
  Reserve-Alaska

  FINAL
  Integrated Activity Plan/
  Environmental Impact Statement



  Volume 1
  Abstract, Executive Summary, Chapters 1-3




  Prepared by:
  U.S. Department of the Interior
  Bureau of Land Management
  Anchorage, Alaska

  In cooperation with:
  North Slope Borough
  U.S. Bureau of Ocean Energy Management
  U.S. Fish and Wildlife Service

  November 2012




    Case 3:20-cv-00290-SLG Document 28-16 Filed 01/15/21 Page 2 ofEx.
                                                                   1012, p. 1
                                                                                                       AR269520


                                                                                                        Table 4-13. Estimated surface disturbance for undiscovered oil and gas-related activities under each alternative*




                                       72
                                                                                                                                                                                                      Alternative B-2
                                                                                                                                 Alternative A                       Alternative B-1                                                     Alternative C                       Alternative D
                                                                                                                                                                                                   Preferred Alternative

                                                                                                        Facility                       Disturbance                         Disturbance                        Disturbance                      Disturbance                          Disturbance
                                                                                                                                         (acres)                             (acres)                             (acres                          (acres)                              (acres)
                                                                                                                           No.                                 No.                                 No.                             No.                                 No.
                                                                                                                                      Short        Long                   Short        Long                   Short        Long               Short        Long                    Short        Long
                                                                                                                                      term         term                   term         term                   term         term               term         term                    term         term
                                                                                                        Oil exploration
                                                                                                              1
                                                                                                        wells                    30       180         <1             16           96          <1         20       120         <1         30       180         <1             30        180         <1
                                                                                                        (6 acres each)
                                                                                                        Gas exploration
                                                                                                              1
                                                                                                        wells                    68       408         <1             48       288             <1         56       336         <1         92       552         <1             98        588         <1
                                                                                                        (6 acres each)
                                                                                                                                                                                                                                                                                                         Chapter 4: Environmental Consequences




                                                                                                        Oil delineation
                                                                                                              2
                                                                                                        wells                    30       180         <1             16           96          <1         20       120         <1         30       180         <1             30        180         <1
                                                                                                        (6 acres each)
                                                                                                        Gas delineation
                                                                                                              2
                                                                                                        wells                    68       408         <1             48       288             <1         56       336         <1         92       552         <1             98        588         <1
                                                                                                        (6 acres each)
                                                                                                        Central
                                                                                                        processing
                                                                                                                       3         11       440         440             8       320         320             8       320        320         11       440         440            11        440         440
                                                                                                        facility (oil)
                                                                                                        (40 acres each)
                                                                                                                                                                                                                                                                                                         Basic Assumptions for the Environmental Consequences Assessment




                                                                                                        Gravel
                                                                                                        production pad
                                                                                                              3                   3           30          30          1           10          10          1           10      10          2           20          20           3           30      30
                                                                                                        (oil)
                                                                                                        (10 acres each)
                                                                                                        Gravel
                                                                                                        production
                                                                                                        pad/cpf/gas
                                                                                                        compressor
                                                                                                                                 27       270         270            19       190         190            21       210        210         39       390         390            42        420         420
                                                                                                        facility
                                                                                                        (Nonassociated
                                                                                                              4
                                                                                                        gas)
                                                                                                        (10 acres each)
                                                                                                        Gravel




Case 3:20-cv-00290-SLG Document 28-16 Filed 01/15/21 Page 3 ofEx.
                                                                                                        production pad
                                                                                                        (Nonassociated           60       360         360            42       252         252            47       252        252         94       564         564            103       618         618
                                                                                                             4
                                                                                                        gas)
                                                                                                        (6 acres each)




                                                               1012, p. 2
                                       Final Integrated Activity Plan/Environmental Impact Statement
                                                                   National Petroleum Reserve-Alaska
AR270636




  National Petroleum
  Reserve-Alaska

  FINAL
  Integrated Activity Plan/
  Environmental Impact Statement



  Volume 5
  Chapters 5 and 6




  Prepared by:
  U.S. Department of the Interior
  Bureau of Land Management
  Anchorage, Alaska

  In cooperation with:
  North Slope Borough
  U.S. Bureau of Ocean Energy Management
  U.S. Fish and Wildlife Service

  November 2012




    Case 3:20-cv-00290-SLG Document 28-16 Filed 01/15/21 Page 4 ofEx.
                                                                   1012, p. 3
AR270637


                        How the IAP/EIS is Organized
VOLUME 1
 Chapter 1 – Introduction: Summarizes the purpose of and need for this IAP/EIS and
             decisions to be made.
 Chapter 2 – Alternatives: Describes and compares proposed management alternatives.
 Chapter 3 – Affected Environment: Presents existing natural and socioeconomic
             resources in the NPR-A and trends, including those associated with climate
             change.
VOLUME 2
 Chapter 4 – Environmental Consequences (sections 4.1 – 4.4): Provides the assumptions
 upon which the impact analysis rests and evaluates impacts of Alternatives A and B-1 on
 resources and uses in the NPR-A relevant to making a decision among the alternatives.

VOLUME 3
 Chapter 4 – Environmental Consequences continued (sections 4.5 – 4.7): Evaluates
 impacts of Alternatives B-2 (preferred alternative), C, and D on resources and uses in the
 NPR-A relevant to making a decision among the alternatives.

VOLUME 4
 Chapter 4 – Environmental Consequences continued (sections 4.8 – 4.13): Evaluates the
 cumulative impacts on resources and uses in the NPR-A and other effects relevant to
 making a decision among the alternatives.

VOLUME 5
 Chapter 5 – Consultation and Coordination: Describes public and government (including
 tribal) consultation undertaken for this plan and the development of alternatives and
 lists the plan’s preparers.
 Chapter 6 – Comments and Responses: Presents public comments on the Draft IAP/EIS
 and responses to the comments.

VOLUME 6
 Appendix A: ANILCA Section 810 Analysis of Subsistence Impacts
 Appendix B: Federal, State, and Local Permits and/or Approvals for Oil and Gas
             Exploration, Development, and Production Activities
 Appendix C: NPR-A Climate Change Analysis: An Assessment of Climate Change
             Variables in the National Petroleum Reserve in Alaska
 Appendix D: Essential Fish Habitat
 Appendix E: Common, Scientific and Iñupiaq Names of Species Listed in the IAP/EIS
 Appendix F: BLM Sensitive Species List for Alaska
 Appendix G: Information, Models, and the Assumptions Used to Analyze the Effects of
             Oil Spills
 Appendix H: Air Quality Related Values and Dispersion Modeling Results
 Glossary and Bibliography

VOLUME 7
 Maps


      Case 3:20-cv-00290-SLG Document 28-16 Filed 01/15/21 Page 5 ofEx.
                                                                     1012, p. 4
AR270636




  National Petroleum
  Reserve-Alaska

  FINAL
  Integrated Activity Plan/
  Environmental Impact Statement



  Volume 5
  Chapters 5 and 6




  Prepared by:
  U.S. Department of the Interior
  Bureau of Land Management
  Anchorage, Alaska

  In cooperation with:
  North Slope Borough
  U.S. Bureau of Ocean Energy Management
  U.S. Fish and Wildlife Service

  November 2012




    Case 3:20-cv-00290-SLG Document 28-16 Filed 01/15/21 Page 6 ofEx.
                                                                   1012, p. 5
AR270637


                        How the IAP/EIS is Organized
VOLUME 1
 Chapter 1 – Introduction: Summarizes the purpose of and need for this IAP/EIS and
             decisions to be made.
 Chapter 2 – Alternatives: Describes and compares proposed management alternatives.
 Chapter 3 – Affected Environment: Presents existing natural and socioeconomic
             resources in the NPR-A and trends, including those associated with climate
             change.
VOLUME 2
 Chapter 4 – Environmental Consequences (sections 4.1 – 4.4): Provides the assumptions
 upon which the impact analysis rests and evaluates impacts of Alternatives A and B-1 on
 resources and uses in the NPR-A relevant to making a decision among the alternatives.

VOLUME 3
 Chapter 4 – Environmental Consequences continued (sections 4.5 – 4.7): Evaluates
 impacts of Alternatives B-2 (preferred alternative), C, and D on resources and uses in the
 NPR-A relevant to making a decision among the alternatives.

VOLUME 4
 Chapter 4 – Environmental Consequences continued (sections 4.8 – 4.13): Evaluates the
 cumulative impacts on resources and uses in the NPR-A and other effects relevant to
 making a decision among the alternatives.

VOLUME 5
 Chapter 5 – Consultation and Coordination: Describes public and government (including
 tribal) consultation undertaken for this plan and the development of alternatives and
 lists the plan’s preparers.
 Chapter 6 – Comments and Responses: Presents public comments on the Draft IAP/EIS
 and responses to the comments.

VOLUME 6
 Appendix A: ANILCA Section 810 Analysis of Subsistence Impacts
 Appendix B: Federal, State, and Local Permits and/or Approvals for Oil and Gas
             Exploration, Development, and Production Activities
 Appendix C: NPR-A Climate Change Analysis: An Assessment of Climate Change
             Variables in the National Petroleum Reserve in Alaska
 Appendix D: Essential Fish Habitat
 Appendix E: Common, Scientific and Iñupiaq Names of Species Listed in the IAP/EIS
 Appendix F: BLM Sensitive Species List for Alaska
 Appendix G: Information, Models, and the Assumptions Used to Analyze the Effects of
             Oil Spills
 Appendix H: Air Quality Related Values and Dispersion Modeling Results
 Glossary and Bibliography

VOLUME 7
 Maps


      Case 3:20-cv-00290-SLG Document 28-16 Filed 01/15/21 Page 7 ofEx.
                                                                     1012, p. 6
AR270891
Chapter 6: Comments and Responses                                  Pamela Miller, Arctic Program Director
                                                                   Northern Alaska Environmental Center

COMMUNICATION NUMBER 26
Pamela Miller, Arctic Program Director
Northern Alaska Environmental Center

Mr. Bud Cribley, BLM State Director
NPR-A IAP/EIS Comments
c/o AECOM Project Office
1835 South Bragaw Street, Suite 490
Anchorage, AK 99508
via BLM webform
Cc: jducker@blm.gov
RE: Comments on draft National Petroleum Reserve-Alaska Integrated Activity Plan/
Environmental Impact Statement
Dear Mr. Cribley:
On behalf of the Northern Alaska Environmental Center and our members, we thank you for
this opportunity to provide scoping comments in response to your public notices [1] on the draft
Integrated Activity Plan and Environmental Impact Statement (draft Plan) for the National
Petroleum Reserve-Alaska (Reserve).
This letter expands upon our comments at the Fairbanks and Anchorage hearings, and
augments the group technical letter that The Wilderness Society submitted on our behalf today.
The Northern Center is a regional grassroots non-profit organization based in Fairbanks with
over 1,500 members most of whom live in Alaska. Since 1971, we have has promoted
conservation of the environment and sustainable resource stewardship in Interior and Arctic
Alaska through education and advocacy. Our organization has had a longstanding interest in
the Reserve involving review of oil and gas activities, studies, plans, and environmental
assessments, and conservation initiatives. Many of our members have great familiarity with
this area as scientists, wilderness guides, subsistence users, birdwatchers, hunters, fishermen,
dogsledders, rafters, kayakers and canoeists, snowmachiners, pilots, photographers, among
those who have experienced and traveled the area. Many members and other residents spoke at
the public hearing Fairbanks and will write more eloquently than we do here about these
remarkable wildlands, wetlands, rivers and coasts still largely intact with ancient trails of
animals and people still so vital to northern Alaskans today and flyways that connect this place
to millions of Americans.
We appreciate BLM’s ambitious planning effort for the entire National Petroleum Reserve-
Alaska (Reserve) that is the first to encompass management for the full range of values --
including wildlife habitats, subsistence, wild rivers, wilderness characteristics, and recreation -
across this broad swath of public lands in the Western Arctic.
As we consider the draft NPR-A Integrated Activity Plan/ Environmental Impact Statement
(hereafter, “Draft Plan,” we recognize that further oil and gas exploration and development will
occur in some places in the Reserve, and find that a balanced approach is needed for the
management that protects the most ecologically sensitive and culturally vital areas.
Today, there already exist more than 1.4 million acres of the Reserve under active lease and
nearly 3 million acres in active State of Alaska leases on their lands between the Colville and
Canning Rivers including dozens of oil fields around Prudhoe Bay (see Attachment - Map, Oil
and Gas Leasing on Alaska’s North Slope).
The ecological integrity of the North Slope is at serious risk from unplanned, piecemeal and
damaging development. The most biologically rich and well known wildlife and wilderness
values of the Reserve are not permanently protected. This lack of enduring conservation
commitments that achieve maximum protection for special areas, also reduces our opportunity


                                                                        National Petroleum Reserve-Alaska

       Case 3:20-cv-00290-SLG Document 28-16 Filed 01/15/21 Page 8 ofEx.
                                                                      1012, p. 7
252                                         Final Integrated Activity Plan/Environmental Impact Statement
AR270892
  Pamela Miller, Arctic Program Director                          Chapter 6: Comments and Responses
  Northern Alaska Environmental Center

  to establish ecological baselines from which we can evaluate long-term impacts from expanding
  industrial infrastructure and separate these from other environmental effects like climate
  change.
  We urge BLM to select Alternative B, for balance, as the preferred alternative for the final Plan.
  It is the only alternative that provides effective and reliable conservation measures to protect
  fish, wildlife and their habitats to ensure balanced management of the NPR-A, consistent with
  federal law. This alternative provides for 11 million acres for oil and gas leasing and
  development in other parts of the Reserve not within the existing and proposed Special Areas.
  Alternative B is the only one in the Draft Plan that protects the Teshekpuk Lake Special Area
  from oil and gas leasing and development by making this area unavailable for leasing [2].
  Alternative B also provides meaningful protections for the expanded Teshekpuk Lake Special
  area to encompass also the key wetlands Dease Inlet wetlands, expanded Utukok River Uplands
  Special Area which includes vital habitats in the DeLong Mountains and foothills, the Upper
  Colville River Special Area, and the coastal areas of Kasegaluk Lagoon and the new Peard Bay
  Special Areas. The protections include making most of these Special Areas unavailable for
  leasing, along with vital protections from permanent oil and gas infrastructure.
  All of the other Alternatives are not balanced. Alt. C is a repeat of the Bush Administration’s
  plan in the No Action Alternative A with respect to leasing in the Teshekpuk Lake Special Area
  and across the northern Reserve with respect to the areas that would be dedicated to oil and gas
  leasing. Once the hard-won deferral ends, all of the Teshekpuk Lake wetlands critical to brant
  and other geese, migratory birds, and caribou calving and insect relief would be opened to
  leasing and development. The Teshekpuk Lake wetlands are among the most important in the
  entire Arctic. There is no new science that would justify this decision, and the complicated
  leasing plan – the same as was put forward by the Bush Administration and will expire at the
  end of the leasing deferral in 2018 -- will only result in the fragmentation and degradation of
  critical wildlife habitats.
  Looking across the rest of the Reserve, Alternative C’s provisions are not even “moderate” as
  they would open to leasing and development most of the existing Utukok River Uplands Special
  Area including the most concentrated calving habitat for the Western Arctic Caribou Herd – the
  very values for which it was dedicated as an Special Area and deserving maximum protection as
  Congress set out by law. A broad approach to managing critical habitats for caribou is needed
  due to the requirements for large range areas. As the NPR-A Task Force (1978) noted:
  “Caribou survive best where they can wander unhindered over a large range. Particularly
  important to survival of caribou is an untrammeled area such as the Utukok River uplands
  where snow cover is minimal in the early spring. Here caribou can utilize the exposed forage
  which is a source of energy needed for calving.” [3]
  There should be no leasing of oil and gas or coal bed methane or permanent infrastructure,
  including roads and pipelines, within the primary calving and insect relief habitats and
  migration routes of the Western Arctic and Teshekpuk Lake caribou herds. [26.001] The area
  used by caribou over the long-term, not just since radio-collaring of animals, should be included,
  as well as considerations for more expansive areas that may be necessary due to climate change.
  We are especially concerned about Alternative C’s proposal to open even the most biologically
  significant areas with the recommend, and Alt. D’s plan to allow oil and gas leasing throughout
  the entire South planning. This would be a huge change that instead of providing precautionary
  management for this area -- both distant from the existing oil and gas field industrial complex
  and low in oil and gas potential – it would contravene the mandates for maximum protection of
  special areas.
  Furthermore, road or pipeline corridors to a port on the Chukchi Sea coast would cut across
  seasonal caribou migration routes, impeding access to insect-relief areas and movements
  between calving and wintering areas.


  National Petroleum Reserve-Alaska

     Case 3:20-cv-00290-SLG Document 28-16 Filed 01/15/21 Page 9 ofEx.
                                                                    1012, p. 8
  Final Integrated Activity Plan/Environmental Impact Statement            253
AR270893
Chapter 6: Comments and Responses                                 Pamela Miller, Arctic Program Director
                                                                  Northern Alaska Environmental Center

We support Alternative B’s nomination of 12 Wild and Scenic Rivers: [Preamble 26.002] The
Upper Colville River, the Nigu, Etivluk, Ipnavik, Kuna, Kiligwa, Nuka, Awuna, Kokolik, and
Utukok rivers and Driftwood and Carbon Creeks because they are the wildest rivers in the
Reserve, provide great wild lands recreational experiences due to their remoteness and
naturalness, and because of the vitality of these river corridors to the broader ecosystem
supporting the Western Arctic Caribou herd, and bears, wolves, and wolverines. It is also a tool
to better protect subsistence resources. [26.002] While most of these rivers are already known
by their Inupiat names, we suggest that those original names be restored to the rest.
Later in this letter we provide more information about outstandingly remarkable values of these
rivers for wildlife, recreation, wilderness, scenery, and culture and why they warrant
recommendation in the final plan as Wild Rivers. This would be an important designation, in
addition to the priority allocation of Special Area lands to be unavailable for leasing in
Alternative B.
We are encouraged by Alternative B as a means that can best provide effective protection for the
nationally and internationally recognized wildlife habitats, wild rivers, cultural resources and
wilderness found in the Reserve. A balanced approach in the Reserve, by definition, means an
approach that gives equal consideration to all values not just resource development values. To
date the BLM has failed dramatically to fulfill its multiple use mandate and statutory
requirements to provide maximum protection and prevent undue degradation to the important
ecological and cultural resources of the Reserve. We are encouraged that this NPR-A wide plan
can shift the balance within the Reserve to provide stronger protection for surface values and
provide the basis for enduring protection for significant special areas.
Healthy, productive ecosystems are fundamental for ensuring a sustainable economy for Alaska
and maintaining the quality of our life style shared and valued by all Alaskans. Since the Arctic
is on the frontline of global warming impacts, there is special urgency for reducing greenhouse
gas emissions by developing substantial renewable energy sources and efficiency and making
the transition from developing and burning fossil fuels.
We look forward to playing an active role in the planning process, and encourage you to contact
us.
Sincerely,
Pamela A. Miller
Arctic Program Director
Attachments:
I. Wild and Scenic River Review – Detailed analysis and descriptions of additional values to
support recommendations as set out in Alternative B
II. Map Appendix:




                                                                       National Petroleum Reserve-Alaska
254
                                                                   Ex.1012, p. 9
                                           Final Integrated Activity Plan/Environmental Impact Statement
      Case 3:20-cv-00290-SLG Document 28-16 Filed 01/15/21 Page 10 of
